DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 11/18/2021 in response to the Non-Final Rejection mailed on 08/18/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-6, 8-11, 13, and 15-22 are pending.
4.	Applicant’s remarks filed on 11/18/2021 in response to the Non-Final Rejection mailed on 08/18/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
5.	The rejection of claims 1-6, 8-11, 13, and 16-22 under 35 U.S.C. 103 as being unpatentable over Sunder et al. (DE 19918457, published 2000; cited on IDS filed on 03/03/2017 with a machine translation generated by Espacenet attached to PTO-892 mailed 04/01/2019) in view of Legel et al. (US Patent 6,342,472 B2, 2002; cited on PTO-892 mailed on 08/06/2019) and Souter et al. (WO 2010/090915 A1; cited on IDS filed on 03/03/2017) is withdrawn in favor of the new rejection set forth below in view of applicants’ amendment to the claims to recite “wherein the liquid cleaning agent has a viscosity initially following being 
6.	Claims 1-6, 8-11, 13, and 16-22 are newly rejected under 35 U.S.C. 103 as being unpatentable over Sunder et al. (DE 19918457, published 2000; cited on IDS filed on 03/03/2017 with a machine translation generated by Espacenet attached to PTO-892 mailed 04/01/2019) in view of Legel et al. (US Patent 6,342,472 B2, 2002; cited on PTO-892 mailed on 08/06/2019), Souter et al. (WO 2010/090915 A1; cited on IDS filed on 03/03/2017), Repinec et al. (EP 0691399; examiner cited) and Boone et al. (US Patent Application Publication 2005/0170982 A1; examiner cited).  This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “wherein the liquid cleaning agent has a viscosity initially following being manufactured of from 2000 to 10000 mPas and that increases during storage to 10,000 to 50,000 mPas”.
7.	As amended, claims 1-6, 8-11, 13, and 16-22 are drawn to a liquid cleaning agent, comprising:  at least one liquid enzyme formulation which comprises at least one protease having protease activity and/or at least one amylase having amylase activity; and at least one solid enzyme formulation which comprises at least one protease having protease activity and/or at least one amylase having amylase activity, wherein the solid enzyme formulation is homogenously suspended in the liquid cleaning agent, and wherein the liquid cleaning agent has a viscosity initially following being manufactured of from 2,000 and 10,000 mPas and that increases during storage to 10,000 to 50,000 mPas, measured via Brookfield viscometer DV-II+Pro, spindle 25, 5, rpm, at 20oC, wherein the liquid cleaning agent comprises at least one first protease having protease activity and at least one second protease having protease activity, Bacillus lentus, the subtilisin has an amino acid sequence which is at least 80% identical over its entire length to the amino acid sequence stated in SEQ ID NO:3, and has at least one amino acid substitution at one of the positions 9, 15, 66, 212, and 239 of SEQ ID NO:3; (2) comprises a subtilisin 309 of Bacillus lentus, the subtilisin has an amino acid sequence which is at least 80% identical over its entire length to the amino acid sequence stated in SEQ ID NO:3, and has an amino acid substitution at position 99 and an insertion of an amino acid between the amino acids at positions 99 and 100 of SEQ ID NO:3:; or (3) has an amino acid sequence which is 100% identical over its entire length to the amino acid sequence according to one of SEQ ID NOs:  6-10.
8.	With respect to claim 1, Sunder et al. teach a liquid cleaning agent comprising at least one liquid enzyme formulation which comprises at least one protease and/or amylase dispersed homogenously in enveloping substances, and as a second component a base powder having solid enzyme additives such as amylases and/or proteases [see paragraphs 0009-0015, 0023-0026, 0092-0093].  Sunder et al. teach a liquid cleaning agent comprising at least one liquid enzyme formulation which comprises at least one protease dispersed homogenously in enveloping substances, and as a second component a base powder having solid enzyme additives such as proteases [see paragraphs 0009-0015, 0023-0026, 0092-0093].
	With respect to claim 2, Sunder et al. teach a liquid cleaning agent comprising at least one liquid enzyme formulation which comprises at least one amylase dispersed homogenously in enveloping substances, and as a second component a base powder having solid enzyme additives such as amylases [see paragraphs 0009-0015, 0023-0026, 0092-0093].

	With respect to claim 5, Sunder et al. teach a liquid cleaning agent comprising at least one liquid enzyme formulation which comprises at least one protease dispersed homogenously in enveloping substances, and as a second component a base powder having solid enzyme additives such as proteases [see paragraphs 0009-0015, 0023-0026, 0092-0093].
	With respect to claims 6 and 7, Sunder et al. teach wherein the protease is a Savinase L, Durazym L, Esperase L, Everlase, Optimase L, Purfect L, Purafect OX L, Properase L, BLAP L, and subtilisin like proteases from Bacillus lentus [see paragraphs 0025 and 0093].
	With respect to claim 8, Sunder et al. teach wherein the particulate enzyme particles from 5 to 99.5% by weight and liquid enzyme formulation comprise 0.5% to 60% by weight which encompass the claimed ranges of active enzyme content [see paragraphs 0009, 0014].
	With respect to claim 10, Sunder et al. teach the cleaning agent comprising at least one phosphate-containing builder, a polyhydric alcohol, and a water content less than 50% by weight [see paragraphs 0009, 0014, 0016, 0036, 0039, 0043].
	With respect to claim 11, Sunder et al. teach the cleaning agent wherein the cleaning agent comprises at least one sulfopolymer [see paragraphs 0061-0062].
	With respect to claim 13, Sunder et al. teach the cleaning agent wherein the cleaning agent is a machine dishwasher detergent and is present in proportioned form, contains multiple compositions that are spatially separate from one another and is present in a water-insoluble, water-soluble or water-dispersible package [see paragraphs 0009-0015, 0023-0026, 0092-0093].
oC; the specific sequences of claims 3-4 and 6; the liquid cleaning agent of claim 9, wherein the cleaning agent comprises the liquid enzyme formulation and the solid enzyme formulation in a mass ratio of 10:1 to 1:10; the cleaning agent of claim 16, wherein the first amylase has at least one amino acid substitution at one of the positions 172, 202, 208, 255, and 261 in the count according to SEQ ID NO:  1; the cleaning agent of claim 17, wherein the first amylase has at least one amino acid substitution selected from the group comprising M202L, M202V, M202S, M202T, M202I, M202Q, M202W, S255N, and R172Q; the cleaning agent of claim 18, wherein the second amylase has at least one amino acid substitution at one of the positions in the count according to SEQ ID NO: 2; the cleaning agent of claims 19-22, wherein the second amylase has the substitutions according to SEQ ID NO:  2.
	Legel et al. teach liquid cleaning agents such as gels (homogenous suspensions) that are highly viscous and carry the advantage of having fewer nonaqueous solvents and the product can be applied in a targeted manner to stains without running [see Abstract; column 1, lines 10-16].  Legel et al. teach highly viscous liquid cleaning agents comprising proteases and amylases [see column 10, top] with a mPas in the range of 500 to 5000 at 20oC [see column 7, bottom].  Although Legel et al. does not explicitly teach the instrument for measurement, Legel et al. does teach a Brookfield viscometer LVT-II [see column 7, bottom], which it is the examiner’s position that the instrumentation used for measurement does not limit the structure of the 
	Souter et al. teach detergent compositions comprising mixtures of amylases and proteases wherein a combination of a mixture of two or more enzymes is preferable [see Abstract; p. 14; p. 18].  Souter et al. also teach a first and second amylase comprising amino acid sequences that are 100% identical to SEQ ID NOs:  1 and 2 [see alignments attached as APPENDIX A and B of the Final Rejection mailed 08/06/2019 and referenced as SEQ ID NO: 5 and 2 in Souter et al.].  Souter et al. further teach proteases that are more than 80% identical to SEQ ID NO:  3 [see alignments attached as APPENDIX A and B and referenced as SEQ ID NO:  1 and 4 in Souter et al.].  Souter et al. teach proteases that are 100% identical to SEQ ID NO:  4 [see alignment attached as APPENDIX C of the Final Rejection mailed 08/06/2019 and referenced as SEQ ID NO:  1 in Souter et al.] In addition, Souter et al. teach mutations that correspond to residues R172, M202, M208, S255, and M261 wherein said substitution is M202L, M202V, M202S, M202T, M202I, M202Q, M202W, S255N, and R172Q according to SEQ ID NO:  1 [see p. 15-p. 16, top].  Souter et al. teach mutations that correspond to positions 9, 26, 30, 82, 37, 106, 118, 128, 133, 149, 150, 160, 178, 182, 186, 193, 195, 202, 203, 214, 231, 256, 257, 258, 269, 270, 272, 283, 295, 296, 298, 299, 303, 304, 305, 311, 314, 315, 318, 319, 320, 323, 339, 345, 361, 378, 383, 419, 421, 437, 441, 444, 445, 446, 447, 450, 458, 461, 471, 482, 484, and one or more deletions of D183* and G184* according to SEQ ID NO:  2 [see p. 15], and low temperature amylases that encompass identical mutations set forth in claim 22 [see p. 16]. Souter et al. further teach substitutions to SEQ ID NO:  4 that include mutations of G116V, S126V, P127E, S128K, S160D [see p. 19 bridging to 20] and substitutions to SEQ ID NO:  
	Repinec et al. teach liquid detergents with viscosities between 500 and 20,000 mPas in which lamellar surfactant droplets are dispersed in an aqueous electrolyte phase [see p. 1-3].
	Boone et al. teach liquid cleaning and disinfecting compositions that are rheopectic (high viscosity) in a quiescent state (storage) but are thixotropic (low viscosity) at higher shear rates (pouring) which provides the advantage that when the compositions are at rest in the container, the rheopectic behavior provides for the stable suspension of the inclusions that are part of the composition [see paragraph 0123].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Sunder et al., Legel et al., Souter et al., Repinec et al. and Boone et al. according to the teachings of Legel et al. to produce a highly viscous liquid cleaning agent and to use the variants of Souter et al. in the cleaning agents of Sunder et al. because Sunder et al. teach enzyme formulations for cleaning agents comprising liquid enzyme formulations and solid enzyme formulations comprising proteases and amylases.  Legel et al. teach similar agents and teach that highly viscous liquid cleaning agents carry the advantage of having fewer nonaqueous solvents and the product can be applied in a targeted manner to stains without running.  Repinec et al. teach liquid detergents with viscosities between 500 and 20,000 mPas. Boone et al. teach liquid cleaning and disinfecting compositions that are rheopectic (high viscosity) in a quiescent state (storage) but are thixotropic (low viscosity) at higher shear rates (pouring).  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”.
	Although the combination of Sunder et al., Legel et al., Souter et al., Repinec et al. and Boone et al. do not explicitly teach wherein the cleaning agent comprises the liquid enzyme formulation and the solid enzyme formulation in a mass ratio of 10:1 to 1:10, MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would be motivated to optimize the mass ratio between the solid and liquid formulations in order to maximize cleaning performance.
	RESPONSE TO REMARKS:  Applicant’s remarks filed on 11/18/2021 have been fully considered by the examiner, and found to be not persuasive in view of the new rejection set forth above, which is necessitated by applicant’s amendment to the claims.
After Final Consideration Program 2.0
9.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
10.	Status of the claims:
	Claims 1-6, 8-11, 13, and 15-22 are pending.
	Claims 1-6, 8-11, 13, and 15-22 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

SEQ ID NO:  3 with SEQ ID NO:  1 of Souter et al.

Query Match             99.8%;  Score 1358;  DB 1;  Length 269;
  Best Local Similarity   99.6%;  
  Matches  268;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60

Qy         61 GHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGASGSGSVSSIAQGLEWAGNNGMHVA 120
              ||||||||||||||||||||||||:|||||||||||||||||||||||||||||||||||
Db         61 GHGTHVAGTIAALNNSIGVLGVAPNAELYAVKVLGASGSGSVSSIAQGLEWAGNNGMHVA 120

Qy        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGAGSISYPARYANAMAVGATDQNNNR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGAGSISYPARYANAMAVGATDQNNNR 180

Qy        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240

Qy        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269
              |||||||||||||||||||||||||||||
Db        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269



APPENDIX B

SEQ ID NO:  3 with SEQ ID NO:  4 of Souter et al.

Query Match             98.6%;  Score 1342;  DB 1;  Length 269;
  Best Local Similarity   98.1%;  
  Matches  264;  Conservative    2;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60

Qy         61 GHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGASGSGSVSSIAQGLEWAGNNGMHVA 120
              |||||||||||||||||||||||||||||||||||| | |::||||||||||||||||||
Db         61 GHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGADGRGAISSIAQGLEWAGNNGMHVA 120

Qy        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGAGSISYPARYANAMAVGATDQNNNR 180
              |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
Db        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGASSISYPARYANAMAVGATDQNNNR 180

Qy        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240

Qy        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269
              |||||||||||||||||||||||||||||
Db        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269